Title: To George Washington from Pierce Butler, 16 November 1789
From: Butler, Pierce
To: Washington, George


          
            Sir
            New York Novbr the 16th 1789
          
          My situation as a senator from Carolina obliges me to trouble You with the perusal of the inclosed letters. As they will speak for themselves I will not intrude further on Your time. I have the honor to be with great respect and attachment Sir, Yr Most Obedt Servant
          
            P. Butler
          
        